DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters: 
In claim 7, line 1, it appears that “in claim 6” should be “in claim 4”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Marking or tagging drill cuttings is known in the art. Dolman et al. (US 20100193184) in view of Hammer et al. (US 20120325465) appears to be the closest prior art to the claims as recited. However, both Dolman and Hammer disclose that the marking agents are sprayed into the drilling fluid. Thus, upon reviewing these cited publications, and their included references, it appears that the claimed subject matter might teach a generally known concept. However, the art fails to disclose or fairly suggest the detailed recitations of the instant claims. Particularly, the art does not address that the markers are directly sprayed on the cuttings, does not address the certain sequence of spraying different types of markers, and does not address the cyclic repletion of the sequence. Although it could be broadly argued that as the structures and operations are generally known, it should be obvious to just pick apart the art and reassemble the claimed invention. The examiner finds that the detailed recitations involve much more than just altering how the markers are distributed. In conclusion, the examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the specifically combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicants’ Amendment, filed 9/5/22, has been entered. Claims 1-5 and 7-10 are currently pending and allowed.
Applicants’ amendments and arguments, filed 9/5/2022, with respect to the rejections of claims 1-10 have been fully considered and they are persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments have been considered but are moot because the claims are allowable except for formal matters. It should be noted that the examiner attempted to contact applicants representative to correct the objected to formal matter by Examiner’s Amendment. However, applicants’ listed contact number - 925-648-06458 does not appear to be a working number. Further, applicants’ number (+86-010-56571264) listed in the Remarks section is an international number that cannot be accessed by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/12/2022